DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0269544 A1) in view of Yoshioka et al. (US 2013/0309539 A1) .

Regarding claim 1, Choi discloses a power storage device (battery module 1), comprising: a power storage stack (a battery stack 10) in which a plurality of unit cells (secondary batteries 11) and a plurality of spacers (cartridges 12) are alternately stacked along a first direction (the secondary batteries 11 and the cartridges 12 are stacked on each other in a stack direction, see [0022], see also Fig. 2). 
Choi discloses a housing case (end plates 20) accommodating the power storage stack (battery stack 10), wherein the power storage stack is constrained in the first direction within the housing case (the battery stack 10 is shown as being constrained by the end plates 20 in the stack direction, see Fig. 2).
Choi discloses each unit cell among the plurality of unit cells (secondary batteries 11) has a first tapered surface and a second tapered surface (see 1st annotated Fig. 2 below) that are angled so that a spacing formed between the first tapered surface and the second tapered surface decreases toward one side of a second direction intersecting with the first direction (the indicated spacing in 1st annotated Fig. 2 below is shown to decrease toward one side of the second direction which intersects with the stack direction).
Choi discloses the first tapered surface and the second tapered surface forming opposing end surfaces of the unit cell in the first direction (1st annotated Fig. 2 below shows the first tapered surface and the second tapered surface forming opposing end surfaces of the secondary battery 11 in the stack direction).
Choi discloses each spacer among the plurality of spacers has a first support surface and a second support surface forming opposing end surfaces in the first direction (a first support surface and a second support surface of the cartridges 12 are shown to form opposing end surfaces in the stack direction in 1st annotated Fig. 2 below). 
 Choi discloses the first support surface of each spacer of the plurality of spacers is angled corresponding to and is in contact with the first tapered surface of the unit cell that is adjacent to the spacer on one side of the first direction (as shown in 1st annotated Fig. 2 below the first support surface of each cartridge 12 is angled corresponding to and is in contact with the first tapered surface of the secondary battery 11 that is adjacent to the cartridge 12 on one side of the stack direction). 
The embodiment of Fig. 2 shows the cartridge 12 accommodating a pair of secondary batteries. However, Choi teaches that suitable embodiments include at least one secondary battery accommodated in an internal space 13 between the cartridges 12 (see [0024]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have one secondary battery accommodated in an internal space 13 between the cartridges 12 because Choi teaches that this is a suitable configuration for the devices of his invention.
Choi discloses the second support surface of each spacer of the plurality of spacers is angled corresponding to and is in contact with the second tapered surface of the unit cell that is adjacent to the spacer on the other side of the first direction (as shown in the second support surface of each cartridge 12 of the plurality of spacers is angled corresponding to and is in contact with the second tapered surface of the secondary battery that is adjacent to the cartridge 12 on the other side of the stack direction). 
Because modified Choi teaches that each cartridge accommodates only a single unit cell (see above), modified Choi teaches that this “second support surface” would contact the second tapered surface of the single unit cell within the cartridge.
Choi does not teach that the plurality of spacers are each formed of a thermoplastic resin.
To solve the same problem of providing an electric storage device with a battery module which includes a plurality of battery cells with spacers arranged between the battery cells (see [0046]), Yoshioka teaches that the spacers are made from a thermoplastic resin (see [0070], [0076], and [0082]). Yoshioka further teaches the use of thermoplastic resin imparts thermofusibilty which can aid in the formation of conductor connections and positioning of a bus bar when producing an electric storage device (see [0041]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used thermoplastic resin for the material of the spacers in order to utilize the thermofusibilty of the material in order of aid the manufacture of an electric storage device.
Using the thermoplastic resin as taught by Yoshioka, for the spacers material of Choi teaches the claim limitation of the plurality of spacers are each formed of a thermoplastic resin.


    PNG
    media_image1.png
    1015
    1422
    media_image1.png
    Greyscale

1st Annotated Fig. 2

Regarding claim 2, Choi discloses the power storage stack has a first end surface and a second end surface forming opposing end surfaces of the power storage stack in the first direction (as shown in annotated Fig. 2, the battery stack 10 has a first end surface and a second end surface forming opposing end surfaces of the battery stack 10 in the stack direction). 
Choi discloses the first end surface of the power storage stack is formed of the first tapered surface of the unit cell that is disposed on one end of the power storage stack in the first direction (2nd annotated Fig. 2 below shows the first end surface is formed of the first tapered surface of the secondary battery 11 disposed on one end of the battery stack 10 in the stack direction).
Choi discloses the second end surface of the power storage stack is formed of the second tapered surface of the unit cell that is disposed on the other end of the power storage stack in the first direction (2nd annotated Fig. 2 below shows the second end surface is formed of the second tapered surface of the secondary battery 11 and is disposed on the other end of the battery stack 10 in the stack direction).
Choi discloses the housing case has a first inner surface and a second inner surface facing each other in the first direction (2nd annotated Fig. 2 below show the end plates 20 have a first inner surface and a second inner surface facing each other in the stack direction).
 	Choi discloses the first inner surface includes a first angled portion angled corresponding to the first tapered surface, the second inner surface includes a second angled portion angled corresponding to the second tapered surface (see 2nd annotated Fig. 2 below).
	Choi further discloses the power storage stack is held by the housing case, with the first end surface in contact with the first angled portion and the second end surface in contact with the second angled portion. (As shown in 2nd annotated Fig. 2 below the battery stack 10 is held by end plates 20 with the first end surface in contact with the first angled portion and the second end surface in contact with the second angled portion through the cartridge 12).

    PNG
    media_image2.png
    983
    1430
    media_image2.png
    Greyscale

2nd Annotated Fig. 2

Regarding claim 3, Choi discloses a cooler (cooling channel 40) for cooling the plurality of unit cells (secondary batteries 11), the cooler being disposed between the bottom of the housing case and the power storage stack (part of the cooling channel 40 is shown to be between the fastening member 50 attached to the end plates 20 and the battery stack 10, see Fig. 2).
Choi discloses, wherein on the one side of the second direction (see 1st annotated Fig. 2 above), the bottom is facing the power storage stack (fastening member 50 is shown facing the battery stack 10 in Fig. 2), and the plurality of spacers are positioned in the second direction by being in contact with the cooler (cartridges 12 are shown to be in contact with the cooling channel 40 in refence to the second direction indicated in 1st annotated Fig. 2 above).

Regarding claim 4, Choi discloses the housing case has a bottom (fastening member 50 attached to the end plates 20, see Fig. 2).
Choi further discloses the bottom, on the one side of the second direction, facing the power storage stack (the fastening member 50 is shown to be facing the battery stack 10 on one side of the second direction as indicated in 1st annotated Fig. 2 above), and the plurality of spacers are positioned in the second direction by being in contact with the bottom (cartridges 12 are shown to be in contact with the fastening member 50 through the cooling channel 40, see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. Clary            Examiner, Art Unit 1721                                                                                                                                                                                            
/SADIE WHITE/            Primary Examiner, Art Unit 1721